Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ajamu Sawandi Osborne petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his “application for out of time reconsideration and review of a sentence imposed in violation of records accuracy laws and constitution,” which Osborne filed while his direct appeal was pending. He seeks an order from this court directing the district court to act. Because there is no longer a pending action in the district court, we conclude that the present record does not reveal any undue delay. Accordingly, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument, would not aid the decisional process.
PETITION DENIED